DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2016/0323763) in view of Shin (US 2020/0236730).
Regarding claims 1 and 13, Xu describes a UE method/apparatus comprising: 
[processor for] determining, at a first user equipment (UE), an occurrence of a radio link failure (RLF) with a second user equipment (abstract, UE detects radio link problem with a second node in a D2D communication (second UE));

starting a timer in response to transmitting the information indicating the radio link failure (abstract, UE initiates a timer when wireless link problem occurs, and determines that it is a failure when timer expires).
Xu fasil to further explicitly describe:
after starting the timer and before the timer expires, transmitting one or more messages to the second user equipment requesting feedback from the second user equipment to attempt to recover a radio link with the second user equipment 
Cai also describes use of radio link failure timer (title), further describing:
after starting the timer and before the timer expires, transmitting one or more messages to the second user equipment (UE) requesting feedback from the second user equipment to attempt to recover a radio link with the second user equipment (para. 34 & 38, client device sends to network access node a re-configuration request requesting confirmation within a predefined time window per the start time of the radio link failure timer, where the radio network access node can be another wireless station (STA), fig. 8 & para. 163).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the D2D radio link failure handling in Xu to transmit message to second UE requesting confirmation as in Cai.

	Regarding claims 2 and 14, Xu describes:
The radio link failure corresponds to a physical user equipment (fig. 1-4 & para. 27-30, RLF detection at the (physical) UE end).
Regarding claims 3 and 15, Xu and Cai combined describe:
wherein the radio link failure (RLF) corresponds to a layer 2 identifier pair (Cai para. 6, RLF is monitored & declared between the MAC layers (2 layers) of the wireless nodes pair).
Regarding claims 5 and 17, Xu and Cai combined describe:
receiving feedback in response to transmitting the one or more messages  (para. 34 & 38, client device sends to network access node a re-configuration request requesting confirmation.
Regarding claims 7 and 19, Xu describes:
the first user equipment and the second user equipment are a user equipment pair (para. 6, D2D = between two wireless devices).
Regarding claim 8 and 20, Xu describes: 
wherein the first user equipment and the second user equipment are configured with a list of communication paths comprising one or more antenna panels (para. 10, each UE in D2D has 1+ antenna & have 2+ independent radio links (communication paths)).
Regarding claims 9 and 21, Yu describes:
.

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cai as applied to claim 1 above, and further in view of Chandrane (US 2018/0279140).
Regarding claims 4 and 16, Yu fails to further explicitly describe:
wherein the one or more messages comprise data that has not been acknowledged.
Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:
wherein the one or more messages comprise data that has not been acknowledged (para. 6, UE triggers actions related to RLF wherein if retransmission count reaches its maximum & no acknowledgement is received for the transmitted PDUs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to send messages comprising data that has not been acknowledged as in Chandrane.
The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).
Regarding claims 6 and 18, Yu fails to further explicitly describe:

Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:
in response to not receiving feedback corresponding to the one or more messages, determining a failure to recover the radio link failure (para. 6, UE triggers actions related to RLF wherein if retransmission count reaches its maximum & no acknowledgement is received for the transmitted PDUs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Xu to determine failure to recover RLF in response to messages not being acknowledged as in Chandrane.
The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Cao as applied to claim 1 above, and further in view of Xiong (US 2015/0085764).
	Regarding claims 10 and 22, Yu fails to further explicitly describe:
transmitting a reference signal sequence to the second user equipment, wherein the second user equipment identifies the first user equipment based on the reference signal sequence.
Xiong also describes wireless device-to-device (D2D) communication (title), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Xu to transmit a reference signal to identifier the first UE based on reference signal sequence as in Xiong.
The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).
 	Regarding claims 11 and 23, Xu, Cai and Xiong combined describe:
wherein the reference signal sequence is selected from a set of reference signal sequences  (Xiong, para. 37, reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected (set of) sequence).
	Regarding claims 12 and 24, Xu fails to further explicitly describe:
transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier. 

transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier (Xiong, para. 37, reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected sequence (random number temporary identifier)).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Xu to transmit a random number temporary identifier to the second UE as in Xiong.
The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ganesan (US 2020/0252990) describing sidelink failure detection and recovery with SLbeamFailureDetectionTimer & SLbeamFailureRecoveryTimer & (title & para. 88-92), Van Phan (US 2017/0055311) describing D2D transmission where a timer T may be provided with flexible duration to set up to allowable Radio Link Failure (RLF) recovery time (para. 63), Nagaraja (US 2019/0081691) describing beam failure recovery by a timer & counting # consecutive in-sync indications (fig. 10 & para. 105), Yiu (US 2016/0014646) describing using timer for to monitor conditions for a fast radio link recovery between UE & BS (fig. 3), Larmo (US 2016/0007252) describing starting timer upon physical layer problem & declaring RLF when expired for UE to try re-establishment (fig. 2), Jung (US 2017/0048898) describing declaration of RLF of UE with network by use of timer (abstract), and Ou (US 2009/0285111) describing re-establishment of RLF with network using radio link monitoring timer (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469